Citation Nr: 0633503	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  03-32 546	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established service connection 
and assigned a 20 percent rating.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's service-connected diabetes mellitus is 
manifested by daily use of insulin and a restricted diet, 
without evidence of the need for regulation of activities, 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, or progressive loss of weight 
and strength.


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 
7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claim by correspondence dated in May 2005.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.  The notice requirements have been met and all 
identified and authorized records relevant to this matter 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with the claim would not cause any prejudice to the 
appellant.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  
It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).

In this case, VA records show the veteran filed a claim for 
disability benefits for diabetes mellitus that was received 
on May 14, 2001.  In correspondence apparently from the 
veteran's private physician, Dr. W.W., received in August 
2001, it was noted that the veteran's diabetes mellitus was 
under good control and that he required a restricted diet and 
daily insulin injections.  The statement noted there was no 
restriction of activities because of the disorder and that 
there had been no ketoacidosis episodes or hypoglycemic 
reactions requiring hospitalization.  

Private hospital records dated in March 2002 show the veteran 
was seen in the emergency room with complaints of decreased 
mental state and low blood sugar.  It was noted the veteran 
ate a snack while in the emergency room and was feeling 
better.  The clinical impression was hypoglycemia/insulin 
reaction.  The veteran was discharged to home in stable 
condition.  

VA provided compensation examination in December 2002 noted 
the veteran reported the onset of diabetes mellitus in 1972.  
He stated he required insulin injections twice daily and was 
on a carbohydrate-restricted diet, but that he had no 
restriction of activities and that the disorder was under 
good control.  His weight was reported as 295 pounds (lbs).  
The diagnoses included type II diabetes mellitus and an 
erectile dysfunction that might be diabetes related.  It was 
noted that there were also decreased posterior tibial pulses, 
but no neuropathy.  Retinopathy, cardiac involvement, 
hypertension, and diabetic skin diseases were denied.  

In private medical correspondence dated in January 2003 Dr. 
W.W. stated his opinion that the veteran's hypertension and 
erectile dysfunction were directly related to diabetes 
mellitus.  VA treatment records dated in June 2003 noted 
diabetes mellitus was in excellent control.  The veteran's 
weight was 287.8 lbs.

On VA examination in September 2003 the veteran noted that 
his blood sugar had been so low on two occasion in the past 
31 years to require hospital treatment and that he visited 
his medical care provider four times per year on average.  He 
stated he experienced restrictions to activity, progressive 
weight loss, and bladder dysfunction because of the disorder.  
He reported he was unable to participate in prolonged 
physical activities such as walking and standing and that he 
had urinary incontinence because of the disorder.  He denied 
use of any appliances because of urinary incontinence and 
denied any functional impairment or time lost from work 
because of his diabetes.  His weight was reported as 295 lbs.  
The examiner, in essence, deferred opinion as to the erectile 
dysfunction and urinary incontinence matters and provided a 
diagnosis of diabetes mellitus.  

In statements in support of his claim the veteran asserted 
that a rating of at least 40 percent was warranted for his 
diabetes mellitus.  On his October 2003 VA Form 9 he noted 
that the disorder had not required hospitalizations, but that 
on several occasions emergency medical personnel had been 
called to assist him during hypoglycemic reactions.  He noted 
that he had learned to maintain a close watch on the disorder 
and to adjust his daily insulin injections based upon his 
activities.  He reported he had given up golf and bowling and 
was unable to pursue more strenuous occupational 
opportunities because of the disorder.  Statements were also 
provided by his co-workers describing incidents at work when 
the veteran had required attention because of hypoglycemic 
reactions.

VA treatment records dated in February 2004 show the 
veteran's weight was 293.3 lbs.  In March 2005 his weight was 
269 lbs.  An April 2006 report noted his weight was 273 lbs.

Based upon the evidence of record, the Board finds the 
veteran's service-connected diabetes mellitus is manifested 
by daily use of insulin and a restricted diet.  There is no 
probative evidence demonstrating the need for regulation of 
activities because of diabetes mellitus, episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, or progressive loss of weight and 
strength.  Although the veteran reported subjective 
complaints of a restriction of activities and weight loss 
because of his diabetes mellitus, the evidence shows the 
disorder is under excellent control.  There is no medical 
opinion attributing his reported restriction of activities or 
recent fluctuations in weight to his diabetes.  Therefore, a 
rating in excess of 20 percent for diabetes mellitus is not 
warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  While the disorder may interfere with 
the veteran's employment opportunities, the Board finds the 
interference with employment is not marked.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.




ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


